Citation Nr: 1720861	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  11-08 819A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left hand disability.

2. Entitlement to service connection for a right hand disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Janofsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty from June 1996 to May 1997 in the U.S. Air Force and from June 2004 to July 2008 in the U.S. Navy.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran previously had requested both a Decision Review Officer (DRO) hearing and a Board hearing.  A DRO hearing was scheduled in January 2017, but the Veteran called the RO, stating that she had decided not to attend her scheduled DRO hearing and only wanted a video or Travel Board Hearing.  The Veteran then testified before the undersigned Veterans Law Judge during a February 2017 Travel Board hearing.  A transcript of that proceeding is associated with the claims file.

The Board notes the Veteran's contention that she is entitled to an earlier effective date for all of her service-connected conditions.  However, as the Veteran failed to perfect a timely substantive appeal of that issue, the Board does not have jurisdiction over it.  She was notified of this fact via an October 2011 letter, and she did not appeal the adverse determination that the appeal was not timely for these issues.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that in this case, VA's duty to assist in the development of the claim has not been satisfied, as additional evidence received since the May 2010 statement of the case shows that further evidentiary development is warranted.

The Veteran contends that her bilateral hand condition had its onset in service and that she has experienced symptoms of bilateral hand tingling and numbness since service.  Specifically, she contends her symptoms began when she was carrying heavy rucksacks while hiking in service.  She also has contended that this condition could be related to her military occupational specialty as a medical officer which involved extensive typing and reviewing of medical records.  As discussed further below, some VA treatment records also suggest a possible relationship between her service-connected cervical spine condition and her bilateral hand condition.

September 2009 VA treatment records show the Veteran complained of intermittent numbness in her fingers, which she reported had its onset during service.  The provider's assessment included bilateral upper extremity numbness, stating, "brachial plexus injury from heavy backpack or other cause possible."  The provider also stated, "c-spine to [rule out] obvious pathology - unremarkable," and ordered a nerve conduction study of the upper extremity. 

A March 2010 VA nerve conduction study report showed normal findings in the median and ulnar nerves bilaterally.  There was no evidence of ulnar neuropathy/entrapment or carpal tunnel syndrome.  

The Veteran was afforded a VA examination in April 2010.  The examiner considered the Veteran's subjective medical history, conducted a physical examination, and diagnosed osteopenia of both hands based on contemporaneous imaging reports.  However, the examiner did not opine regarding the etiology of the Veteran's bilateral hand condition.  Moreover, the examiner did not specify what medical evidence, if any, was reviewed (other than the hand imaging reports showing osteopenia).

A May 2010 VA treatment record showed complaints of numbness in the last two fingers bilaterally and diagnoses of ulnar tunnel and osteopenia.

In July 2010, the Veteran submitted medical literature stating in part that complaints of tingling or numbness in the fourth and fifth fingers are usually due to ulnar nerve impingement at the elbow, C-8 cervical radiculopathy, or impingement of the ulnar nerve at the wrist.  

An August 2016 VA treatment record included a treatment request for the assessment and treatment of "cervical strain with ulnar neuropathy."  During the examination, she presented with signs and symptoms of cervical strain and reported complaints of intermittent numbness and tingling sensations in her fourth and fifth digits bilaterally.  She reported that she first noticed her symptoms after carrying a heavy backpack for a long distance.  The provider examined the neck and the hands.  The assessment noted, "She also has complaints of paresthesias in [both] ulnar fingertips, which seems to be associated with peripheral nerve compression and positioning.  Because of these impairments, this veteran has difficulty with turning her head, getting into a comfortable position to sleep, and looking up and down without an increase in pain.... She was educated on postures and positions to avoid to reduce [sic] likelihood of neural compression to help alleviate paresthesias in hands."

At the February 2017 hearing, the Veteran stated that she experiences hand symptoms whenever there is compression or impinging, and that she has had such symptoms since active duty service.

The Board finds that another VA examination is required to assess the nature and etiology of her bilateral hand condition.  Specifically, the examiner should opine whether her bilateral hand condition is related to her service-connected cervical spine condition and address the conflicting medical evidence discussed above.  

The examiner also should consider whether her bilateral hand condition is directly related to service, including her contention that it is related to carrying heavy loads while hiking, or to her military occupational specialty, which involved extensive typing.

Finally, all outstanding VA treatment records should be obtained.  The Veteran has moved various times during the pendency of the appeal, and therefore, the RO should ask the Veteran whether she has undergone treatment for her bilateral hand condition at any VA facilities other than the West Los Angeles, California VAMC and the Columbia, Missouri VAMC.

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify all VA facilities where she has received treatment for her bilateral hand condition. 

2. Then, obtain and associate with the claims file any VA treatment records that have not yet been associated with the file, including from the following facilities and time periods: Columbia, Missouri VAMC since October 2016; and West Los Angeles, California VAMC since May 2010.

3. ONLY AFTER obtaining the records requested above, the Veteran should be afforded a VA examination to assist in determining the nature and etiology of her bilateral hand condition, and to obtain an informed medical opinion.

The examiner should review the claims file, note such review in the examination report, and perform any examination and/or testing of the Veteran deemed necessary.  Then, the examiner should answer the following questions: 

a.  Is it as likely as not (50 percent or greater) that any identified bilateral hand condition(s) began during, or were otherwise caused by, her active duty service?  The examiner should consider the Veteran's contention that this condition may be related to carrying heavy loads while hiking during service, or to her military occupational specialty which involved extensive typing.

b. Is it at least as likely as not (probability of at least 50 percent) that any identified bilateral hand conditions were caused or aggravated (i.e., worsened) by the Veteran's service-connected cervical spine disability?  The examiner must consider the September 2009, March 2010, May 2010 and August 2016 VA treatment records noted above.  The examiner also must consider the medical literature submitted by the Veteran in July 2010.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall explain whether additional information is needed or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4. After completing the above and any other development deemed necessary, readjudicate the remanded issues.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a supplemental statement of the case (SSOC), and afforded the appropriate time to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



